Citation Nr: 1014090	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  05-39 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1962 to June 
1965.

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.  Jurisdiction was subsequently 
transferred to the RO in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim for entitlement to 
service connection for PTSD is decided.

The Veteran contends that he is entitled to service 
connection for PTSD, as he believes that this disorder is 
related to his active duty service.  In particular, he claims 
that he developed PTSD as a result of numerous traumatic 
incidents during his service, including witnessing an 
explosion at the "MAAG" compound, and witnessing several 
other explosions and small arms fire.  He alleges that there 
was a "climate of fear" during his time in Vietnam.

The record contains VA examination from August 2005 
indicating a diagnosis of PTSD.  However, the examiner did 
not indicate whether this diagnosis was attributable to the 
Veteran's claimed stressors from his service in Vietnam.

The Board notes that the Veteran has not provided specific 
information with respect to his claimed stressors, and a 
December 2009 formal finding found that the Veteran's 
stressors could not be verified because he had not provided a 
date of an incident occurring within a 60-day time frame.  
However, in his PTSD stressor statement, the Veteran 
indicated that the alleged MAAG compound explosion occurred 
sometime between July and September 1963.  There has been no 
attempt to verify this incident.  Moreover, the Veteran's 
personnel records also establish that the Veteran served in 
Vietnam from June 1963 through May 1964 with the 39th Signal 
Battalion.  There is no indication from the record that unit 
histories from the Veteran's unit have attempted to be 
obtained.  The Board believes that efforts should be made to 
obtain these records, as they may contain evidence pertinent 
to the Veteran's claim.

Following development of the Veteran's claimed PTSD stressors 
as cited above, and if a verified stressor or participation 
in combat can be established, the Veteran should be afforded 
a VA psychiatric examination to determine whether he has PTSD 
attributable to a verified stressor or combat participation.

Accordingly, this case is REMANDED for the following actions:

1.  Make efforts to obtain copies of the 
unit histories for the Veteran's Army 
Unit (HHD 39th Signal Battalion) during 
the time that he was in Vietnam (from 
June 1963 to May 1964), and verify the 
claimed explosion at the MAAG compound 
occurring sometime between July through 
September 1963.  Efforts to obtain the 
evidence should be fully documented, and 
should be discontinued only if it is 
concluded that the evidence sought does 
not exist or that further efforts to 
obtain the evidence would be futile.  38 
C.F.R. § 3.159(c)(2).  The evidence 
obtained, if any, should be associated 
with the claims file.  If all or some of 
the records sought cannot be procured, 
provide the Veteran an explanation of the 
efforts VA has made to obtain the 
records, a description of any further 
action VA will take regarding his claim 
(including, but not limited to, notifying 
him that VA will decide the claim based 
on the evidence of record unless he 
submits the records VA was unable to 
obtain), and notice that he is ultimately 
responsible for providing the evidence.  
38 C.F.R. § 3.159(e)(1).

2.  If, and only if, combat participation 
and/or in-service stressor(s) are 
verified, the Veteran should be afforded 
an examination by a psychiatrist or a 
psychologist to determine if he has PTSD 
(under DSM-IV criteria) due to a verified 
stressor.  The claims folder must be made 
available to and reviewed by the 
examiner, and the examiner should be 
informed of the verified stressor.  Any 
indicated studies should be performed.

A diagnosis of PTSD due to the verified 
service 
stressor should be confirmed or ruled 
out.  If PTSD 
is diagnosed, the elements supporting the 
diagnosis 
must be identified.  If PTSD is not 
diagnosed, the 
examiner should explain why the Veteran 
does not meet 
the criteria for this diagnosis.

The rationale for all opinions expressed 
must be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based on 
a de novo review of the record.  If any 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


